El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
Fortunato Blanco Mateo destituido de su cargo de Secre-tario Auditor del Municipio de Santa Isabel por la Asam-blea Municipal, presentó una solicitud de certiorari en lá *942Corte de Distrito de Gfuayama eon objeto de que se revisa-ran y anularan los procedimientos que tuvieron lugar con tal motivo.
Se expidió el auto y con vista del “return” y de las ale-gaciones de las partes, el juez desestimó la petición expo-niendo amplia y cuidadosamente sus razones en una opinión que forma parte de los autos. No conforme el peticionario, apeló para ante este Tribunal.
En su alegato impugna el apelante las conclusiones de hecho a que llegó la corte sentenciadora constantes en la ex-presada opinión. Hemos leído las actas transcritas en el “return” y a-nuestro juicio justifican las conclusiones de la corte, a saber: el peticionario fué destituido por la asam-blea municipal en una sesión extraordinaria mediante cargos escritos que se le formularon, dándosele oportunidad de de-fenderse y presentándose prueba de los cargos.
Los cargos constituyen causa justificada para la destitu-ción, especialmente el segundo o sea haber librado pagos a ciertos asambleístas que no concurrieron a una sesión de la Asamblea. El testigo Enrique Seda, bajo juramento, de-claró :
“. Que un acta levantada en el libro de actas de la Asam-blea Municipal de Santa Isabel, es nula debido a que no se celebró tal sesión y sí una reunión de cuatro miembros, de la Asamblea Municipal de Santa Isabel, Puerto Rico, con el Secretario-Auditor en la oficina de este último. Que sabe que esa reunión fué pagada como sesión a los cuatro miembros que asistieron a dicha reunión, como también »paga'da a los no concurrentes, que fueron cuatro. Que los Sres. Asambleístas que tuvieron la referida reunión en la oficina del Secretario-Auditor, con éste último, fueron los Sres. José J. Pérez, Miguel Santiago, Juan Díaz Robledo y Lino A. Burgos; los no concurrentes fueron Vidal Moreno, Juan Molina, Regino León y Francisco A. Escribano.”
. No es necesario que el decreto de destitución se hiciera constar en forma de ordenanza. La sección 27 de la Ley Municipal (Leyes de 1919 p. 701) fué debidamente interpre-*943tada por la corte sentenciadora. Las destituciones guardan relación con los nombramientos, excluidos expresamente por el Legislador de tener que ser decretados en forma de orde-nanza.

Debe confirmarse la sentencia recurrida.